DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Examiner suggests including language indicative of the relinking and/or deactivation features of the storage devices and operating methods of claims 1, 11, and 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolotin et al. (US Pub. No. 2019/0007203), hereinafter referred to as Bolotin.
fig. 1) comprising a host device (120, fig. 1) and a storage device (100, fig. 1) connected to the host device through a physical cable (102, fig. 1, [0060]) including a power line and a data line (NOTE: in [0060], at least the USB example is well known to include both power and data lines), the storage device comprising: a nonvolatile memory (112, fig. 1, [0057]); a link controller configured to temporarily deactivate the data line (in the data security system 100, the clear data channel 206 is completely locked until the user is authenticated, [0074]) while supplying power from the host device through the power line (data security system...uses the power source provided by the host computer system, [0089]); and a memory controller (NOTE: combination of elements (e.g., 104 and 108 of fig. 1) employed to control operation of SED) comprising a user verification circuit (Authentication subsystem 104, fig. 3A) configured to verify a user (authentication subsystem 104 validates the user, [0069]) of the storage device and change a state of the memory controller according to a verification result (user is authenticated...unlocking the SED...SED is locked, [0074-0075]), a relink trigger circuit (auto-lock feature, [0210]; auto-unlock process, [0213]) configured to control the link controller based on the state change of the memory controller (When the authentication subsystem 408 validates the user 122 against the authentication key 118 by verifying the host identifiers 406, the data security system 100 will unlock, [0096]), and a data processing circuit configured to encrypt and decrypt data (encryption engine 110 to encrypt/decrypt the information; [0063]).

As to claim 6, Bolotin discloses the physical cable comprises a cable for a hot-pluggable interface, and wherein the interface comprises at least one of a universal serial bus (USB) Universal Serial Bus (USB)...Serial ATA (SATA)...Small Computer System Interface (SCSI); [0060]), or 

As to claim 18, Bolotin discloses the physical connection is generated based on a hot-pluggable interface, and wherein the interface comprises at least one of a universal serial bus (USB) interface, a serial advanced technology attachment (SATA) interface, Universal Serial Bus (USB)...Serial ATA (SATA)...Small Computer System Interface (SCSI); [0060]), or 

Referring to claim 19, Bolotin discloses an operating method of a storage device comprising a nonvolatile memory (112, fig. 1, [0057]), a link controller (in the data security system 100, the clear data channel 206 is completely locked until the user is authenticated, [0074]), and a memory controller (NOTE: combination of elements (e.g., 104 and 108 of fig. 1) employed to control operation of SED), the operating method comprising: detecting a physical connection between the storage device and a host device (user 122 connects the data security system 100 that is locked to the host computer system, [0097]); receiving a user input from the host device (user-authentication information is entered into the host computer system 204 via the input/output devices 208, [0091], fig. 2B) or a user input receiving circuit in the storage device (fig. 3A, [0082-0083], [0092]); performing user verification (authentication subsystem 104 validates the user, [0069]) based on the received user input; changing a state of the memory controller to an unlock state when user verification is successful (user is authenticated...unlocking the SED; [0074-0075]); and performing a relink (auto-lock feature, [0210]; auto-unlock process, [0213]) to the host device in response to the changing to the unlock state (establishing a clear communication channel between a data interface of the self-encrypting device and a data channel of the host computer system. The clear communication channel is locked until the self-encrypting device is authenticated, [0294]).

As to claim 20, Bolotin discloses the performing of the relink to the host device comprises temporarily deactivating a data line connected to the host device (in the data security system 100, the clear data channel 206 is completely locked until the user is authenticated, [0074]; auto-lock feature, [0210]) while receiving power from the host device (data security system...uses the power source provided by the host computer system, [0089]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotin in view of Oh et al. (US Pub. No. 2016/0048459), hereinafter referred to as Oh.
user is authenticated...unlocking the SED...SED is locked, [0074-0075]).
Bolotin does not appear to explicitly disclose the nonvolatile memory comprises a first region accessible by the host device in the unlock state and a second region accessible by the host device in the lock state.
However, Oh discloses nonvolatile memory comprises a first region accessible by the host device in the unlock state and a second region accessible by the host device in the lock state ([0041-0046]).
Bolotin and Oh are analogous art because they are from the same field of endeavor, managing SED devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bolotin and Oh before him or her, to modify the SED of Bolotin to include the shadow MBR of Oh because the shadow MBR would protect the user area.
The suggestion/motivation for doing so would have been to provide a protected storage region (Oh: [0006]).
Therefore, it would have been obvious to combine Bolotin and Oh to obtain the invention as specified in the instant claim.

As to claim 3, Bolotin discloses the storage device further comprises a user input receiving circuit configured to receive a user input for unlocking the memory controller (When the authentication subsystem 408 validates the user 122 against the authentication key 118 by verifying the host identifiers 406, the data security system 100 will unlock, [0096]), and wherein the memory controller is configured to change the state of the memory controller to the lock state in response to power-off of the storage device (when the host shuts down, the SED will lose power and the SED will be locked, [0265]) and to finish user verification and change the state of the memory controller from the lock state to the unlock state (When the host restarts, the SED will not be available until the user unlocks the SED, [0266]) when a value received from the host device or the user input receiving circuit matches a value pre-stored in the user verification circuit (user-authentication information is kept in an authentication subsystem, [0048]; authentication subsystem 408 validates the user 122 against the authentication key 118 by verifying the host identifiers, [0096]).

As to claim 7, While Bolotin discloses the user verification circuit is further configured to control the relink trigger circuit when the user verification is successful, and wherein the relink trigger circuit is further configured to relink trigger the link controller (auto-lock feature, [0210]; auto-unlock process, [0213]; an authentication subsystem of the self-encrypting device unlocks the clear communication channel based on the user-authentication information, [0296]), Bolotin does not describe the relink being performed in the explicit manner of transmitting a control signal and a relink trigger signal.
However, Oh teaches the controller changing operations according to authentication ([0046]), performing reconnection with the host in response to the authentication ([0079]), and the controller being configured to handle control signals ([0132]).


As to claim 9, while Bolotin discloses the link controller and the memory controller, Bolotin does not appear to explicitly disclose the elements are on the same semiconductor substrate.
However, Oh discloses combining components on the same semiconductor ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bolotin and Oh before him or her, to implement the memory system of Bolotin as a package as taught by Oh because the package architecture would provide a scalable system capable of being mass produced.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bolotin in view of Oh, as applied to claims 2-3 above, further in view of Moore et al. (US Patent No. 7062602), hereinafter referred to as Moore.
As to claim 4, Bolotin discloses the memory controller is further configured to change the state of the memory controller to the lock state and to change the state of the memory controller to the unlock state (user is authenticated...unlocking the SED...SED is locked, [0074-0075]).

However, Oh discloses changing information such that master boot record (MBR) information indicates a second MBR included in the second region and changing the information such that the MBR information indicates a first MBR included in the first region, wherein the first MBR corresponds to an operating system (OS) MBR, and wherein the second MBR corresponds to a shadow MBR (SMBR) (when the host 1010 is not certified by a pre-boot authentication, the memory controller 1100 may redirect the received start logical block address LBA0000 to...the second logical area...shadow master boot record sMBR may exist in...the second logical area, [0075-0076]; Since a pre-boot authentication is completed, the memory controller 1110 redirects the received start logical block address LBA0000 to...the first logical area...the first logical area A210 may include a master boot record MBR, [0080-0081]).
Furthermore, Moore discloses pointer information indicating MBR information (data storage device 50 also stores a pointer to the location of the MBR, col. 5, lines 60-65).
Bolotin, Oh, and Moore are analogous art because they are from the same field of endeavor, storage access management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bolotin, Oh, and Moore before him or her, to modify the SED of Bolotin to include the shadow MBR of Oh and the MBR 
The suggestion/motivation for doing so would have been to provide a protected storage region (Oh: [0006]) and location record (Moore: col. 6, lines 45-60).
Therefore, it would have been obvious to combine Bolotin, Oh, and Moore to obtain the invention as specified in the instant claim.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bolotin in view of Oh, as applied to claims 2-3 above, further in view of Biessener et al. (US Pub. No. 2004/0088513), hereinafter referred to as Biessener.
As to claim 5, while Bolotin discloses a plurality of users, and wherein the plurality of users are capable of accessing only a region for which user verification is finished (create and identify users using UserID (username and password), to lock or unlock the data security system, [0128]), and Oh discloses the first region corresponding to the user (first logical area A210 may be a user area generally being used by a user, [0042]), the combination of Bolotin in view of Oh does not appear to explicitly disclose a plurality of sub-regions respectively corresponding to a plurality of users, and wherein the plurality of users are capable of accessing only a corresponding sub-region.
However, Biessener discloses a plurality of sub-regions respectively corresponding to a plurality of users, and wherein the plurality of users are capable of accessing only a corresponding sub-region (partition is a logical storage region...several smaller partitions can be created...viewed as logical subdivisions of the storage medium, [0004]; controller may provide authorized users secure access to respective partitions, [0015]).
Bolotin, Oh, and Biessener are analogous art because they are from the same field of endeavor, storage access management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bolotin, Oh, and Biessener before him or her, to modify the SED of Bolotin in view of Oh to include the secure partitions of Biessener in order to prevent unauthorized access to individual partitions.
The suggestion/motivation for doing so would have been to provide data security on a partition-by-partition basis (Biessener: [0043]).
Therefore, it would have been obvious to combine Bolotin, Oh, and Biessener to obtain the invention as specified in the instant claim.

Claims 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotin in view of Siddappa et al. (US Patent No. 5974486), hereinafter referred to as Siddappa.
Referring to claim 11, Bolotin discloses a storage device (fig. 1) comprising: a nonvolatile memory (112, fig. 1, [0057]); a user input receiving circuit (306/320/330, fig. 3); a link controller configured to deactivate a data line (in the data security system 100, the clear data channel 206 is completely locked until the user is authenticated, [0074]) through which the storage device is physically connected to a host device (120, fig. 1); and a memory controller configured to perform user verification by comparing a pre-stored user input value (user-authentication information is kept in an authentication subsystem, [0048]; authentication subsystem 408 validates the user 122 against the authentication key 118 by verifying the host identifiers, [0096]) with a user input value received from the host device (user-authentication information is entered into the host computer system 204 via the input/output devices 208, [0091], fig. 2B) or the user input receiving circuit (fig. 3A, [0082-0083], [0092]), change a state of the memory controller based on a user verification result (user is authenticated...unlocking the SED...SED is locked, [0074-0075]), and indicating that the data line is temporarily deactivated  to the link controller based on the state change of the memory controller (in the data security system 100, the clear data channel 206 is completely locked until the user is authenticated, [0074]).
While Bolotin has been demonstrated to teach substantial features of the claimed invention, particularly the data line deactivation, Bolotin does not describe the deactivation in the explicit manner of transmitting a trigger signal.
However, Siddappa discloses a signal triggering a temporary deactivation related to a device state change (if the device locks up...trigger...to initiate a disconnect/connect sequence; col. 5, lines 15-30)
Bolotin and Siddappa are analogous art because they are from the same field of endeavor, connection management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bolotin and Siddappa before him or her, to modify the SED of Bolotin to include the disconnection trigger of Siddappa in order to correctly connect to the host.
Siddappa: col. 5, lines 15-30).
Therefore, it would have been obvious to combine Bolotin and Siddappa to obtain the invention as specified in the instant claim.

As to claim 15, Bolotin discloses the memory controller is further configured to change the state of the memory controller from a lock state to an unlock state (user is authenticated...unlocking the SED...SED is locked, [0074-0075]) when a user verification result indicates a match of the compared values (user-authentication information is kept in an authentication subsystem, [0048]; authentication subsystem 408 validates the user 122 against the authentication key 118 by verifying the host identifiers, [0096]).
While Bolotin has been demonstrated to teach substantial features of the claimed invention, particularly the data line deactivation, Bolotin does not describe the deactivation in the explicit manner of transmitting a trigger signal to the link controller.
However, Siddappa discloses a signal triggering a temporary deactivation related to a device state change (if the device locks up...trigger...to initiate a disconnect/connect sequence; col. 5, lines 15-30)
The suggestion/motivation remains as indicated above.

As to claim 17, while Bolotin discloses the memory controller is further configured to identify that the connection to the host device is released and change the state of the memory controller to a lock state in response to identifying that the connection to the host device is If a host performs a reboot, the host shuts down...when the host shuts down, the SED will lose power and the SED will be locked, [00265]).
While Bolotin discloses power down of the host, which results in a logical connection release, Bolotin does not appear to explicitly disclose a physical connection release.
However, Siddappa discloses a physical connection release (selector 143 is disabled...disconnecting the selected pull-up resistor by; col. 5, lines 1-5).
The suggestion/motivation remains as indicated above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bolotin in view of Siddappa, as applied to claims 11, 15, and 17 above, further in view of Oh.
As to claim 13, while Bolotin discloses the link controller and the memory controller, the combination of Bolotin in view of Siddappa does not appear to explicitly disclose the elements are on the same semiconductor substrate.
However, Oh discloses combining components on the same semiconductor ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bolotin, Siddappa, and Oh before him or her, to implement the memory system of Bolotin as a package as taught by Oh because the package architecture would provide a scalable system capable of being mass produced.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotin in view of Siddappa, as applied to claims 11, 15, and 17 above, further in view of Oh, further in view of Moore.
As to claim 16, Bolotin discloses the memory controller is further configured to change the state of the memory controller to the unlock state (user is authenticated...unlocking the SED...SED is locked, [0074-0075]).
Bolotin in view of Siddappa does not appear to explicitly disclose changing pointer information such that the pointer information indicates a first master boot record (MBR) included in a first region.
However, Oh discloses changing information such that the information indicates a first master boot record (MBR) included in a first region (Since a pre-boot authentication is completed, the memory controller 1110 redirects the received start logical block address LBA0000 to...the first logical area...the first logical area A210 may include a master boot record MBR, [0080-0081]).
Furthermore, Moore discloses pointer information indicating MBR information (data storage device 50 also stores a pointer to the location of the MBR, col. 5, lines 60-65).
Bolotin, Siddappa, Oh, and Moore are analogous art because they are from the same field of endeavor, device access management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bolotin, Siddappa, Oh, and Moore before him or her, to modify the SED of Bolotin to include the shadow MBR of Oh and 
The suggestion/motivation for doing so would have been to provide a protected storage region (Oh: [0006]) and location record (Moore: col. 6, lines 45-60).
Therefore, it would have been obvious to combine Bolotin, Siddappa, Oh, and Moore to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 8, 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2017/0230179 of Mannan et al. relates to self-encrypting drives (SEDs) and master boot record (MBR) access.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184